DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive. Applicant argues that Pham fails to disclose “encoding the content received via the over-the-air signal based on the information included in the satellite signal”. Examiner respectfully disagrees. 
Pham discloses in paragraph [0029] that the primary site 40 includes a first antenna 44 for transmitting and receiving signals to and from satellite 12. Diverse site 42 also includes an antenna 46 for transmitting and receiving signals from satellite 12 and in [0040] that the uplink signal processing system 200 generates an output signal to an uplink RF system (URFS) 202. The output signal of each USPS 200 may correspond to one transponder of a satellite.
Pham further discloses in paragraphs [0059-0062] & Figure 6 that In step 610, the channel signals are received at the local collection facility through an over-the-air transmission. In step 612, the received channel signals are encoded into a format suitable for transmission to the remote uplink facility. In this example, IP signals are used. This may be MPEG4 format. In step 614, the channel IP signals that have been encoded are routed through the routers to the remote uplink facility. In step 616, a statistical multiplexer in one of the USPS circuits at the remote uplink facility is controlled and receives the various signals. The statistical multiplexer is used to receive various signals to form an uplink signal for a transponder. The statistical multiplexer may receive signals from a number of different local collection facilities and assemble them into a multiplexed signal. The statistical multiplexers may change the channel allocation based upon the various parameters for the various signals. 
Therefore, Pham discloses encoding the content received via the over-the-air signal based on the information included in the satellite signal.

Allowable Subject Matter
Claims 1-7 allowed.
Claim amendments to claim 1 differentiate over the prior art and are therefore allowable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pham et al. US Patent Publication No. 2009/0070825.

Regarding Claims 8, and 15, Pham discloses a method and a computing device [Figure 2], comprising: receiving, via an over-the-air antenna, an over-the-air signal that includes content [0033 & 0036; Various signal sources 64 such as an optical fiber line, copper line or antennas may provide incoming signals 66 to the local collection facility 30. Incoming signal 66, as mentioned above, may be television signals. The television signals may be over-the-air high-definition signals... For an over-the-air signal, an antenna or plurality of antennas 100 are provided. The antenna channel signals are directed to a router 102. The router signals are communicated to a plurality of receiver circuit modules 104A-C (collectively referred to as 104)];
 	receiving, via a satellite antenna, a satellite signal that includes information that indicates how the content is to be encoded into encoded content [0025, 0029, 0046, 0055-0056, 0058; Each of the regional or remote uplink and central facilities includes a transmitting and receiving antenna...The primary site 40 includes a first antenna 44 for transmitting and receiving signals to and from satellite 12. Diverse site 42 also includes an antenna 46 for transmitting and receiving signals from satellite 12...The compression system controller 260 is a centralized server which is used to control and monitor the receiving circuit modules within the chain of a remote uplink facility. The compression system controller 260 may be used to manage, configure, control and monitor the receiving circuit modules and the encoders therein... The |/O control module 348 may control incoming control signals from the network 32 which originate from the RUF. The control signals may be used to control and configure the encoder and receivers... An input and output controller 376 may receive information or data from the encoders 364, 366 and provide the information or data to a direct memory access module 378... The function of the encoder 362 is to encode the signals into format responsive to transmission though the network 32.];
encoding the content received via the over-the-air signal based on the information included in the satellite signal [Figure 6 & 0036-0043; The channel signals may be received as over-the-air television signals or through a direct local feed such as an optical fiber or wire. For an over-the-air signal, an antenna or plurality of antennas 100 are provided... the receiver circuit modules generally include a receiver module 110 and an encoder module 112. The receiver module 110 is used to tune, demodulate and decode the over-the-air signals... The receive signals are processed and encoded into a format such an IP format in the encoder 112. The monitor receiver circuit module is used for generating monitor circuits for each of the receive channel signals. That is, although only one receiver module may be provided, the monitoring system may monitor one of the channel signals. This may be performed remotely through the network 32 from the remote uplink facility 16. The encoder 112 may encode into MPEG4 format.];
	providing the encoded content to a content receiver for decoding and presenting the content to a user [0034; a user 20 has a receiving antenna 72 coupled to an integrated receiver decoder (IRD) 74 that processes the signals and generates audio and video signals corresponding to the received downlink signal 70 for display on the television or monitor 76].

Regarding Claims 9 and 16 Pham discloses a method and a computing device wherein the circuitry provides the encoded content to the content receiver by being further configured to: generate a replacement satellite signal with the encoded content [Pham Figure 6]; and provide the replacement satellite signal to the content receiver [Pham 0054].

Regarding Claims 10 and 17 Pham discloses a method and a computing device wherein the circuitry provides the encoded content to the content receiver by being further configured to: modulate the encoded content with one or more satellite signal modulation parameters; up-convert the modulated encoded content to a transponder frequency of the satellite signal into a replacement satellite signal; and provide the replacement satellite signal to the content receiver [Pham Figure 6 & [0044 & 0062].

Regarding Claims 11 and 18 Pham discloses a method and a computing device wherein the circuitry provides the encoded content to the content receiver by being further configured to: generate a replacement satellite signal with the encoded content; receive, via the satellite antenna, one or more other satellite signals; combine the replacement satellite signal with the one or more other satellite signals into a combined satellite signal; and provide the combined satellite signal to the content receiver [Pham 0042 0062 0064].

Regarding Claims 12 and 19 Pham discloses a method and a computing device wherein the circuitry is further configured to: receive, from the content receiver, a channel request for a channel in the satellite signal; and select the content from the over-the-air signal to encode in response to the channel request being for the channel that includes the content [Pham 0054].

Regarding Claims 13, and 20 Pham discloses a method and a computing device wherein the circuitry is further configured to: analyze the satellite signal to determine one or more local channels that are expected to be included in the satellite signal; analyze the received over-the-air signal to determine which of the one or more expected local channels are available in the over-the-air signal; extract the available channels from the over-the-air signal; and encode the extracted available channels based on the information [Pham Figure 6 [0059-0062]].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. US Patent Publication No. 2009/0070825 in view of Kummer U.S. Patent No. 8,832,743.
Regarding Claim 14, Pham discloses the limitations of Claim 8, but fails to disclose a method further comprising: a content distributor that includes circuitry configured to receive the content for distribution to a plurality of content receivers; encode the content into the encoded content; determine the information that indicates how the content was encoded into the encoded content based on the encoding of the content; and generate the satellite signal to include the information.
	In an analogous art, Kummer discloses a method further comprising: a content distributor that includes circuitry configured to receive the content for distribution to a plurality of content receivers [Col. 5 lines 62-63]; encode the content into the encoded content [Col. 1 line 66- Col. 2 line 2]; determine the information that indicates how the content was encoded into the encoded content based on the encoding of the content [Col. 2 lines 3-13]; and generate the satellite signal to include the information [Col. 8 lines 26-34].
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Pham and Kummer, before the effective filing date of the invention, in order to avoid unauthorized usage [Kummer Col. 8 lines 34-35].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Gerhards US 10291965 B2 and Rezvani  US 10411341 B2.	 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.R./Examiner, Art Unit 2424                                                                                                                                                                                                        
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424